ORDER

PER CURIAM.
Defendant, Dametrell Washington, appeals the judgment entered upon his conviction for second-degree drug trafficking, Section 195.233.3 RSMo 2000. The defendant argues that the trial court erred in (1) imposing judgment and sentence against him due to insufficient evidence and in (2) denying his motion for a new trial because the venire panel saw him in his jail attire. We affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 30.25(b).